                             United States District Court
                                       for the
                             Southern District of Florida

Ricardo Garcia, Plaintiff,        )
                                  )
v.                                )
                                  ) Civil Action No. 18-20509-Civ-Scola
Scottsdale Insurance Company,     )
Defendant.                        )
               Order Denying Motion for Summary Judgment
       Plaintiff Ricardo Garcia seeks to recover from his insurer, Scottsdale
Insurance Company, for damages caused by a leaking water supply line in his
kitchen. (Pl.’s Mot. ¶ 5, ECF No. 30, 3 (relying on exhibit C, ECF No. 30-3).) The
only count remaining in Garcia’s amended complaint alleges Scottsdale breached
the parties’ contract by failing to fully cover and pay for damage Garcia says is
covered under his insurance policy. Garcia now asks the Court to grant
summary judgment in his favor “as to [Scottsdale’s] burden of proof.” (Pl.’s Mot.,
at 1.) In opposition, Scottsdale contends this is an improper basis upon which to
seek summary judgment (Def.’s Resp., ECF No. 33.) After review, the Court
agrees with Scottsdale and denies Garcia’s motion. (ECF No. 30.)
       Under Federal Rule of Civil Procedure 56, “[a] party may move for
summary judgment, identifying each claim[,] or the part of each claim[,] on
which summary judgment is sought.” Here, Garcia claims he has satisfied his
initial burden of establishing that a loss occurred under his insurance policy.
(Pl.’s Mot. at 3.) Consequently, Garcia says, Scottsdale “now has the burden of
proving that Plaintiff’s damages are excluded pursuant to the terms of the subjet
policy.” (Id.) To that end, Garcia urges the Court to make a determination that
Scottsdale “now carries the burden of proof in this action to establish whether
[Garcia’s] damages resulted from a sole or proximate cause to the loss, and that
all of [Garcia’s] damages . . . were excluded from coverage by the terms of the
policy.” (Id. at 11.) But which party will bear the burden of proof on a particular
issue at trial is not a “claim,” or “part” of a claim and therefore is not the proper
focus of a summary-judgment motion. Instead, this issue is more appropriately
addressed through a jury instruction, as discussed in the cases on which Garcia
relies. See, e.g., Jones v. Federated Nat'l Ins. Co., 235 So. 3d 936, 942 (Fla. 4th
DCA 2018) (reversing and remanding based on erroneous jury instruction
regarding the allocation of the burden proof between insured and insurer);
Hudson v. Prudential Prop. & Cas. Ins. Co., 450 So. 2d 565, 568 (Fla. 2d DCA
1984) (same).
       Moreover, it appears the relief Garcia seeks is moot. Garcia’s primary
complaint is that Scottsdale is “attempt[ing] to put the burden on Plaintiff to
disprove the exclusions proffered.” (Pl.’s Mot. at 10.) And he suggests “[a] judicial
determination” establishing Scottsdale’s burden “will allow the parties to avoid
disputing this issue during trial, to the benefit of judicial economy.” (Id.) In its
response to Garcia’s motion, Scottsdale acknowledges it indeed “has the burden
of proving applicable exclusions set forth in the policy.” (Def.’s Resp. at 1.) Since
Scottsdale does not in any way “contest that it has the burden of proving
exclusions under the subject policy” (id. at 3), Garcia’s request for relief is moot.
       Additionally, to the extent Garcia means to argue summary judgment
should be entered in his favor because he has shown Scottsdale will not be able
to meet its burden of proof at trial, he misses the mark. To begin with, “[u]nder
an all-risk insurance policy, the rule is that once the insured establishes a loss
apparently within the terms of the policy, the burden is upon the insurer to
prove that the loss arose from a cause which is excepted.” Jones, 235 So. 3d at
940 (quotation omitted). To this end, Garcia’s insistence that “it is undisputed
that [he] met his burden” “of establishing a loss under the policy” is unsupported
by the record. Instead, the inspector’s record on which Garcia relies merely
acknowledges “evidence of water damage . . . in kitchen area” and estimates the
damages to be $8,597.24. (Report, Ex. D. to Pl.’s Mot, ECF No. 30-4, 1.) This is
not conclusive proof, for the purposes of summary judgment, that Garcia has
definitively established any other loss, not covered by the estimate. And before
the burden shifts to Scottsdale to prove an exception to the policy, Garcia must
first make his showing that, under the terms of his policy, Scottsdale has failed
to pay a particular claim.
       Lastly, even if the Court were to find that Garcia had met his initial
burden, he has nonetheless failed to show that Scottsdale will not be able to
come forward with evidence showing that Garcia’s claims are excluded. “[I]t is
never enough simply to state that the non-moving party cannot meet its
burden at trial.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991).
Here, Garcia has essentially done just that, contending, “Defendant cannot offer
sufficient evidence to refute Plaintiff’s claimed damages . . . .” (Pl.’s Mot. at 11.)
And, in any event, even if Garcia had met his initial summary-judgment burden,
the record demonstrates, at a minimum, an issue of material fact regarding
whether the supply line damage is subject to an exclusion. Both the letter Garcia
attached to his motion, as exhibit C, from Scottsdale’s counsel (ECF No. 30-3),
as well as the coverage letter Scottsdale attached to its response (ECF No. 33-1)
indicate an exclusion may apply to the damage to the leaking kitchen supply line
itself.1 This too prevents the Court from granting summary judgment.
        Simply put, Garcia’s motion is wholly deficient—so much so that the Court
questions whether it even complies with Federal Rule of Civil Procedure 11.
Regardless, the Court denies the motion (ECF No. 30).
      Done and ordered at Miami, Florida, on March 19, 2019.

                                            ________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge




1 Garcia, without explaining why, also contends Scottsdale cannot dispute Garcia’s
damages claims without an expert. Even if this were shown to be an accurate statement
of the law, Garcia’s premise fails because Scottsdale has, regardless, disclosed an
expert.
